



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Shia,
    2015 ONCA 190

DATE: 20150320

DOCKET: C58902

Weiler, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew Shia

Appellant

Marcus Bornfreund, for the appellant

Aaron Shachter, for the respondent

Heard: January 20, 2015

On appeal from the finding of guilt and absolute
    discharge entered on October 2, 2013 by Justice Peter Tetley of the Ontario
    Court of Justice.

Watt J.A.:

[1]

Andrew Shia is an avid hunter. He kept his guns at home, as he was
    authorized to do. He also had a closet full of marijuana plants at home, as he
    was not authorized to do.

[2]

One day, some police officers came to Andrew Shias home. They were
    responding to a complaint of domestic violence. They looked around the home.
    They found the marijuana. And the guns. They seized both. They charged Andrew
    Shia with production of marijuana.

[3]

Andrew Shia hired a lawyer to defend him on the charge of production of
    marijuana. The lawyer thought that if Andrew Shia were to get an absolute
    discharge, the judge could not make a firearms prohibition order.

[4]

So Andrew Shia pleaded guilty to production of marijuana. The judge
    found him guilty, acceded to a joint submission for an absolute discharge and
    made no firearms prohibition order under s. 109(1)(c) of the
Criminal Code
,
    R.S.C. 1985, c. C-46.
[1]


[5]

Andrew Shia thought his troubles were over. But, like his lawyer, he was
    mistaken. The police refused to return his guns. They said he could not get
    them back because, as a person found guilty of production of marijuana, he was
    prohibited from possessing firearms under s. 109(1)(c).

[6]

Andrew Shia wants his guns back. He asks us to help him by setting aside
    his plea of guilty and ordering a new trial. He argues that his plea of guilty
    was uninformed because he did not know that a firearms prohibition order was
    mandatory even where a marijuana producer is discharged absolutely under s. 730
    of the
Criminal Code
.

[7]

This prosecution got off to a bad start. Then things got worse.
    Everybody made mistakes along the way. Our attempt to return the parties to
    where it began follows.

THE BACKGROUND FACTS

[8]

The circumstances surrounding the offence charged are unremarkable. But
    the procedural history of the prosecution is littered with errors and
    omissions. An election of a mode of procedure that was unavailable. Faulty legal
    advice about the consequences of an absolute discharge on a charge of
    production of marijuana. Failure to make a mandatory firearms prohibition
    order. And insistence that such an order was in place.

The Complaint

[9]

On September 28, 2012 police received a domestic violence complaint from
    a residence in Richmond Hill. They responded to the call.

The Investigation

[10]

During
    their investigation of the complaint, police discovered about two or three
    dozen marijuana plants in a basement closet. Andrew Shia said the plants were
    his and grown for his own use.

The Seizures

[11]

Police
    seized the marijuana plants. They charged Andrew Shia and another person with
    production of marijuana under s. 7(2) of the
Controlled Drugs and
    Substances Act
, S.C. 1996, c. 19, as amended (
CDSA
).

[12]

Police
    also seized some firearms, ammunition and valid licences for the guns. Andrew
    Shia was not charged with any firearms offence.

The Plea Proceedings

[13]

Andrew
    Shia was arraigned before a judge of the Ontario Court of Justice. The Crown was
    an Assistant Crown Attorney who said he was designated by the Public
    Prosecution Service of Canada to conduct the proceedings. Before Andrew Shia
    entered a plea, the court clerk asked the Crown:

Is there an election on this?

The Crown responded summarily.

[14]

Andrew
    Shia pleaded guilty to the offence charged. His counsel, who also appears on
    the appeal, advised the presiding judge that he had conducted a plea
    comprehension inquiry with Andrew Shia.

[15]

The
    Crown read a summary of the circumstances surrounding the offence. Counsel for
    Andrew Shia acknowledged the correctness of the allegations. The presiding
    judge entered a finding of guilt on the charge of production of marijuana.

The Sentencing Submissions

[16]

Counsel
    made a joint submission on sentence. They advocated for an absolute discharge.
    Neither reminded the presiding judge about the mandatory firearms prohibition
    under s. 109(1)(c) of the
Criminal Code
for anyone convicted or
    discharged of a production offence under s. 7(1) of the
CDSA
.

The Sentence Imposed

[17]

The
    presiding judge acceded to the joint submission on sentence. He imposed an
    absolute discharge and made no order under s. 109(1)(c).

The Firearms Request

[18]

Sometime
    after sentence had been imposed, but before he filed a notice of appeal to this
    court, Andrew Shia asked the investigating police force to return his guns.
    After all, he had the required licences. The police refused. Andrew Shia had
    been found guilty of an offence for which a firearms prohibition was mandatory.

[19]

Andrew
    Shia did not get his guns, ammunition or licences back.

The Notice of
    Appeal

[20]

Despite
    the Crowns election to proceed summarily, counsel filed a notice of appeal in
    this court. He sought an order overturning the conviction and granting the
    appellant a trial and advanced in his notice of appeal the following grounds:

·

following pre-trial discussion between Defence and Crown counsel,
    the appellant waived his right to trial and entered a plea on the explicit
    understanding that a firearms prohibition order would not apply;

·

sometime after sentence was imposed, Defence and Crown counsel
    were made aware of the mandatory imposition of a section 109 order;

·

Defence counsel for the appellant failed to advise the appellant
    of the mandatory imposition of a section 109 order if discharged under section
    7 of the
Controlled Drugs and Substances Act
;

·

this error cannot be addressed before the sentencing Court as it
    is now
functus officio
; and

·

Crown counsel is not opposed to this appeal.

[21]

Without
    regard to the requirements to obtain leave to file fresh evidence on the
    hearing of the appeal, counsel filed an affidavit from the appellant and a copy
    of an email exchange between himself and the trial Crown about a future
    resolution of the charges in the event that the finding of guilt were quashed
    on appeal. Among other things, the appellant swears he received erroneous legal
    advice from his trial counsel, who is his appeal counsel and who commissioned
    the affidavit.

ANALYSIS

[22]

It
    is not necessary to decide whether Andrew Shias plea of guilty was uninformed.
    This appeal can be resolved by considering four issues:


i.

the jurisdiction of this court to hear an appeal from an exclusively
    indictable offence that erroneously proceeded summarily;


ii.

the impact of the failure to put the appellant to an election when he
    was charged with an exclusively indictable offence;


iii.

whether the failure to put the appellant to such an election can be
    cured on appeal; and


iv.

the effect of the mandatory nature of a firearms prohibition under s.
    109(1)(c) in the absence of a judicial order.

[23]

The
    first three issues are determinative and require that a new trial be ordered. The
    fourth issue, which deals with the mandatory firearms prohibition order under
    s. 109(1)(c) of the
Criminal Code
, would usually not require
    discussion, much less, decision. However, in the peculiar circumstances of this
    case, the issue requires treatment.

Issue #1: The Election to Proceed Summarily and the Jurisdiction
    of this Court

[24]

Cannabis
    (marijuana) is a controlled substance listed in Schedule II of the
CDSA
.
    Production of a Schedule II substance, like cannabis (marijuana), is prohibited
    under s. 7(1) of the
CDSA
and punished exclusively as an indictable offence
    under s. 7(2)(b). The trial Crown had no right to elect to proceed by summary
    conviction. Consequently, that election was a nullity and of no force or
    effect. The offence remained an indictable offence despite this flawed election.
    It follows that the appeal from the finding of guilt is properly before this
    court under ss. 675(1)(a) and 730(3)(a) of the
Criminal Code
.

Issue #2: The Effect of Failing to Afford the Appellant an
    Election of Mode of Trial

[25]

When
    he appeared to enter his plea before a provincial court judge in the Ontario
    Court of Justice, the appellant was a person charged with an indictable
    offence. Production of marijuana is not an indictable offence within the
    exclusive jurisdiction of a judge of the superior court of criminal
    jurisdiction under s. 469 of the
Criminal Code
or an indictable
    offence within the absolute jurisdiction of a provincial court judge under s.
    553 of the
Criminal Code
.

[26]

As
    a person charged with an indictable offence not listed in either s. 469 or s.
    553 of the
Criminal Code
, the appellant was entitled to elect his mode
    of trial under s. 536(2) of the
Criminal Code
. He was never afforded
    this statutory requirement.

[27]

The
    presiding judge had no inherent jurisdiction to try the appellant or receive
    his plea of guilty. The judges authority to do either depended entirely on the
    appellants election to be tried by a provincial court judge without a jury
    and without having had a preliminary inquiry as s. 536(2) requires. The
    absence of an election meant that the provincial court judge had no authority
    to try the appellant or to receive his plea of guilty:
R. v. Varcoe
,
    2007 ONCA 194, 219 C.C.C. (3d) 397, at paras. 15 and 22;
R. v. Mitchell
(1997), 121 C.C.C. (3d) 139 (Ont. C.A.), at paras. 28-30.

Issue #3: Can the Election Failure be Cured on Appeal?

[28]

Not
    every error or procedural misstep that occurs in criminal proceedings requires
    appellate intervention.

[29]

Section
    686(1)(b)(iii) examines the relationship between legal errors and the verdict
    rendered at trial and holds harmless those errors that do not result in a
    substantial wrong or miscarriage of justice:
R. v. Van
, 2009 SCC 22,
    [2009] 1 S.C.R. 716.

[30]

Section
    686(1)(b)(iv) forgives serious irregularities not covered by s. 686(1)(b)(iii),
    ending the jurisprudence that procedural errors, which cause a loss of
    jurisdiction in the trial court, could not be cured on appeal:
R. v. Khan
,
    2001 SCC 86, [2001] 3 S.C.R. 823.

[31]

An
    appellate court may invoke the proviso in s. 686(1)(b)(iv) where:


i.

a procedural irregularity occurred at trial;


ii.

the trial court had jurisdiction over the class of offence of which the
    appellant was convicted; and

the court of appeal is satisfied that


iii.

the appellant suffered no prejudice as a result of the procedural irregularity.

See
R. v. E. (F.E.)
, 2011 ONCA 783, 91 C.R.
    (6th) 200, at para. 30.

[32]

In
Varcoe
, this court considered whether s. 686(1)(b)(iv) could save a
    harmless failure to put an accused to his election under s. 536(2) of the
Criminal
    Code
. There, as here, the accused was charged with an indictable offence that
    required an election. There, as here, the jurisdiction of the trial court over
    the offence depended entirely on the election of the accused to be tried by
    that court. This court held that, in the absence of an election, or valid
    waiver of it, the trial court lacked jurisdiction over the offence and the
    proviso in s. 686(1)(b)(iv) could not be applied:
Varcoe
, at para. 22;
Mitchell
, at para. 29.

[33]

The
    decisions in
Varcoe
and
Mitchell
require us to conclude that s.
    686(1)(b)(iv) cannot be applied to preserve the finding of guilt recorded at
    first instance.

Issue #4: The s. 109(1)(c) Order

[34]

Although,
    as I have said, it is not strictly necessary to consider the effect of the
    absence of a s. 109(1)(c) order to resolve this appeal, there appears to be
    some confusion over whether a s. 109(1)(c) order that is mandatory under the
Criminal
    Code
takes effect even if a judicial order is not made. The short answer
    is that no judicial order means no order. In other words, no means no.

[35]

Sometime
    after proceedings had concluded in the Ontario Court of Justice, the appellant
    sought the return of his guns and ammunition from the police force that had
    seized them. Although the appellant apparently has licences or permits that
    allow him to have the seized firearms and ammunition, the police refused to
    return them to him.

[36]

The
    additional materials filed by the appellant, albeit not in accordance with the
    requirements for seeking leave to introduce fresh evidence on appeal, are not
    entirely clear about the reason for the police refusal to return the seized
    items. What does appear, however, is a suggestion that because a firearms
    prohibition is mandatory on a finding of guilt of production of marijuana under
    s. 109(1)(c), such an order is in place and bars return.

[37]

The
    court record is the only authentic source from which to determine whether a s.
    109(1)(c) firearms prohibition exists and can be enforced. An examination of
    the court record in this case would have disclosed that the presiding judge
    made no order under s. 109(1)(c). The fact that the order is supposed to be mandatory
    does not mean it applies even where there has been judicial default in ordering
    it. The existence of such an order depends on a judicial act, not an
    investigative assumption.

[38]

In
    the absence of such a judicial act, refusing to return Andrew Shias guns,
    ammunition and licenses could not be justified on the basis of a s. 109(1)(c)
    order that, while mandatory, was never actually made.

CONCLUSION

[39]

For
    these reasons, I would allow the appeal, set aside the finding of guilt
    recorded and the plea of guilty entered at trial, and order a new trial on the
    information.

Released: March 20, 2015 (DW)

David Watt
    J.A.

I
    agree K.M. Weiler J.A.

I
    agree Gloria Epstein J.A.





[1]
The prosecution in the case preceded amendments to s. 7(2) of the
Controlled
    Drugs and Substances Act
, S.C. 1996, c. 19, as amended, that increased the
    maximum punishment for production and imposed minimum sentences of imprisonment
    on a graduated scale according to the number of plants involved.


